Case 3:20-bk-03561   Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58   Desc Main
                              Document      Page 1 of 24
Case 3:20-bk-03561   Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58   Desc Main
                              Document      Page 2 of 24
Case 3:20-bk-03561   Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58   Desc Main
                              Document      Page 3 of 24
Case 3:20-bk-03561   Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58   Desc Main
                              Document      Page 4 of 24
                                                        Livingscapes Inc
                                                          PROFIT AND LOSS
                                                               October 2020


                                                                                                                     TOTAL
Income
 41000 Sales of Product Income                                                                                     5,534.50
 42000 Services                                                                                                   33,209.33
Total Income                                                                                                     $38,743.83
GROSS PROFIT                                                                                                     $38,743.83
Expenses
 60200 Bank Charges & Fees                                                                                            85.82
 60500 Charitable Contributions                                                                                      347.00
 60600 Contractors                                                                                                 3,751.00
 61100 Insurance                                                                                                     262.75
  61110 General Liability Insurance                                                                                1,483.13
 Total 61100 Insurance                                                                                             1,745.88
 61400 Meals & Entertainment
  61420 Meals - Officers Only                                                                                         29.24
 Total 61400 Meals & Entertainment                                                                                    29.24
 61600 Office Expenses                                                                                                20.02
 62000 Legal & Professional Services
  62010 Accounting & Administrative                                                                                  525.00
  62030 Attorneys & Legal Fees                                                                                       325.00
 Total 62000 Legal & Professional Services                                                                           850.00
 62100 Shipping, Freight & Delivery                                                                                   10.00
 62200 Rent & Lease (Buildings)                                                                                      410.93
 62400 Repairs & Maintenance                                                                                         604.33
 62500 Materials & Supplies                                                                                       35,220.93
 62600 Telephone & Internet
  62620 Cell Phone                                                                                                    86.02
  62630 Internet                                                                                                     119.03
 Total 62600 Telephone & Internet                                                                                    205.05
 62700 Tools                                                                                                       2,201.76
 63100 Utilities                                                                                                     416.20
 63210 Salaries & Wages
  63221 Wages (Hourly) - Regular Pay                                                                              40,662.16
  63225 Wages (1099-Misc) - Contract Labor                                                                           590.28
 Total 63210 Salaries & Wages                                                                                     41,252.44
 67300 Fuel                                                                                                        4,293.34
Total Expenses                                                                                                   $91,443.94
NET OPERATING INCOME                                                                                            $ -52,700.11
Other Income
 49900 Business Loss Claims                                                                                       11,579.48
Total Other Income                                                                                               $11,579.48
NET OTHER INCOME                                                                                                 $11,579.48
NET INCOME                                                                                                      $ -41,120.63




               Case 3:20-bk-03561            Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58     Desc Main
                                        Cash Basis Thursday, November 12, 2020 08:00 PM GMT-06:00                       1/1
                                                      Document      Page 5 of 24
                                     150ThirdAvenueSouth
                                                                                       www.pnfp.com
                                     Suite900
                                     Nashville,TN37201                               Phone800Ͳ264Ͳ3613

                                                                                       Account
RETURNSERVICEREQUESTED                                                               LivingscapesLLC
                                                                                       XXXXXXXX2655




                                   LivingscapesLLC
                                   DebtorInPossession
                                   148StonecrestDrive
                                   Nashville,TN372095236




StatementofAccount                                                                                        Horizon75


 Balance10/01/20                          Summary
 $1,622.13
                                                Credits       + $79,490.33
 Balance11/01/20                         Interest      + $.00
 $6,148.10                               Debits        Ͳ $74,964.36

 CreditTransactions
 Deposits
 10/01           OLBTransferfrom*236to*655payroll           16,766.00
 10/06           RegularDeposit                                  20,181.83
 10/08           OLBTransferfrom*236to*655payroll           10,500.00
 10/15           OLBTransferfrom*236to*655payroll           12,742.50
 10/21           OLBTransferfrom*236to*655payroll            9,300.00
 10/30           OLBTransferfrom*236to*655Transfer          10,000.00
 TotalCredits                                                       $79,490.33



 DebitTransactions
 OtherDebits
 10/02           0190AWWVLIVINGSPAYROLL0190AWWV                  82.50
                 1474773861LIVINGSCAPES
 10/02           0190AWWVLIVINGSPAYROLL0190AWWV                1,778.59
                 1474773861LIVINGSCAPES




                                                                                                                 Page1of7
Case 3:20-bk-03561              Doc 24      Filed 11/25/20 Entered 11/25/20 13:35:58                 Desc Main
                                           Document      Page 6 of 24
                                                                      Page2of7
Case 3:20-bk-03561   Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58    Desc Main
                              Document      Page 7 of 24
AccountNumber:XXXXXXXX2655


 10/02          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,557.09
 10/07          depositintowrongacctperJamesLivingston                                  20,181.83
 10/09          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES              79.50
 10/09          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,073.31
 10/09          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,795.45
 10/16          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES              81.00
 10/16          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            1,718.06
 10/16          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,981.52
 10/23          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES              79.50
 10/23          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            1,795.52
 10/23          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            3,020.41
 10/30          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES              79.50
 10/30          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            1,779.93
 10/30          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,912.33

 Checks
 10/06          Check20048                                                                           830.47
 10/13          Check20049                                                                           805.84
 10/08          Check20050                                                                           804.23
 10/05          Check20051                                                                           889.66
 10/08          Check20052                                                                         5,450.00
 10/06          Check20053                                                                           769.39
 10/06          Check20054                                                                           746.42
 10/06          Check20055                                                                           806.39
 10/14          Check20056                                                                         2,075.00
 10/09          Check20057                                                                           954.01
 10/13          Check20058                                                                           838.93
 10/13          Check20059                                                                         1,049.24
 10/14          Check20060                                                                           842.96
 10/14          Check20061                                                                           907.64
 10/13          Check20062                                                                           841.97
 10/16          Check20063                                                                           748.54
 10/27          Check20064                                                                         3,751.00
 10/19          Check20065                                                                           553.35
 10/19          Check20066                                                                           670.78
 10/20          Check20067                                                                           740.11
 10/20          Check20068                                                                           719.73
 10/20          Check20069                                                                           778.41
 10/23          Check20070                                                                           665.75
 10/26          Check20071                                                                           675.63
 10/26          Check20072                                                                           771.82
 10/27          Check20073                                                                           773.30
 10/27          Check20074                                                                           750.18
 10/27          Check20075                                                                           757.57
 TotalDebits                                                                                    $74,964.36
(*)Indicatesgapinchecknumbersequenece




                                                                                                       Page3of7
Case 3:20-bk-03561              Doc 24         Filed 11/25/20 Entered 11/25/20 13:35:58   Desc Main
                                              Document      Page 8 of 24
AccountNumber:XXXXXXXX2655



AverageBalanceThisStatement                         $9,286.65      AnnualPercentageYieldEarned                  .00%

InterestEarnedThisPeriod                                 $.00      DaysinPeriod                                     32

InterestPaidYeartoDate                                  $.00      InterestPaid                                    $.00



 ITEMIZATIONOFOVERDRAFTANDRETURNEDITEMFEES
                                                                   TotalForThisPeriod                TotalYearͲtoͲDate

 TotalOverdraftandBounceProtectionPDItemFees                                $.00                             $.00
 TotalNSFItemFees                                                               $.00                          $76.00



 DAILYBALANCEINFORMATION
 10/01                           18,388.13    10/09                     8,271.12      10/20                       4,660.54
 10/02                           13,969.95    10/13                     4,735.14      10/21                      13,960.54
 10/05                           13,080.29    10/14                       909.54      10/23                       8,399.36
 10/06                           30,109.45    10/15                    13,652.04      10/26                       6,951.91
 10/07                            9,927.62    10/16                     8,122.92      10/27                         919.86
 10/08                           14,173.39    10/19                     6,898.79      10/30                       6,148.10




                                                                                                                    Page4of7
Case 3:20-bk-03561            Doc 24          Filed 11/25/20 Entered 11/25/20 13:35:58                 Desc Main
                                             Document      Page 9 of 24
AccountNumber:XXXXXXXX2655                                           Date                10/30/20
                                                                       PrimaryAcctNo.    XXXXXXXX2655




         #0             10/06/2020         $20,181.83    #20048      10/06/2020            $830.47




         #20049         10/13/2020           $805.84     #20050      10/08/2020            $804.23




         #20051         10/05/2020           $889.66     #20052      10/08/2020           $5,450.00




         #20053         10/06/2020           $769.39     #20054      10/06/2020            $746.42




         #20055         10/06/2020           $806.39     #20056      10/14/2020           $2,075.00




         #20057         10/09/2020           $954.01     #20058      10/13/2020            $838.93
                                                                                                  Page5of7
     Case 3:20-bk-03561        Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58     Desc Main
                                        Document     Page 10 of 24
AccountNumber:XXXXXXXX2655                                           Date                10/30/20
                                                                       PrimaryAcctNo.    XXXXXXXX2655




         #20059         10/13/2020          $1,049.24    #20060      10/14/2020            $842.96




         #20061         10/14/2020           $907.64     #20062      10/13/2020            $841.97




         #20063         10/16/2020           $748.54     #20064      10/27/2020           $3,751.00




         #20065         10/19/2020           $553.35     #20066      10/19/2020            $670.78




         #20067         10/20/2020           $740.11     #20068      10/20/2020            $719.73




         #20069         10/20/2020           $778.41     #20070      10/23/2020            $665.75
                                                                                                  Page6of7
     Case 3:20-bk-03561        Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58     Desc Main
                                        Document     Page 11 of 24
AccountNumber:XXXXXXXX2655                                           Date               10/30/20
                                                                       PrimaryAcctNo.   XXXXXXXX2655




         #20071         10/26/2020           $675.63     #20072      10/26/2020           $771.82




         #20073         10/27/2020           $773.30     #20074      10/27/2020           $750.18




         #20075         10/27/2020           $757.57




                                                                                                Page7of7
     Case 3:20-bk-03561        Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58     Desc Main
                                        Document     Page 12 of 24
             Transacti                                                    Open
   Date       on Type      Num         Terms     Property    Due Date    Balance


11/07/2020   Invoice     2226-A   Net 15        A-M         11/22/2020        125.00
                                                                         $    125.00


11/07/2020   Invoice     2227-A   Net 15        A-M         11/22/2020        595.00
                                                                         $    595.00


08/02/2020   Invoice     2060-A   Net 15        A-M         08/17/2020        495.00
11/07/2020   Invoice     2228-A   Net 15        A-M         11/22/2020        495.00
                                                                         $    990.00


11/07/2020   Invoice     2229-A   Net 15        A-M         11/22/2020        685.00
                                                                         $    685.00


11/07/2020   Invoice     2230-A   Net 15        A-M         11/22/2020        481.25
                                                                         $    481.25


11/07/2020   Invoice     2231-A   Net 15        A-M         11/22/2020        290.00
                                                                         $    290.00


11/07/2020   Invoice     2232-A   Net 15        A-M         11/22/2020        525.00
                                                                         $    525.00


11/07/2020   Invoice     2233-A   Net 15        A-M         11/22/2020       1,258.50
                                                                         $   1,258.50


11/08/2020   Invoice     2234-A   Net 15        A-M         11/23/2020        360.00
                                                                         $    360.00


11/08/2020   Invoice     2239-A   Net 15        A-M         11/23/2020        398.00
                                                                         $    398.00


11/08/2020   Invoice     2240-A   Net 30        A-M         12/08/2020        528.00
                                                                         $    528.00


08/01/2020   Invoice     2042-A   Net 15        A-M         08/16/2020       1,737.50
                                                                         $   1,737.50


11/08/2020   Invoice     2244-A   Net 15        A-M         11/23/2020        400.00
                                                                         $    400.00




    Case 3:20-bk-03561            Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58    Desc Main
                                           Document     Page 13 of 24
11/08/2020   Invoice   2245-A   Net 15           A-M   11/23/2020        100.00
                                                                    $    100.00


11/08/2020   Invoice   2246-A   Net 15           A-M   11/23/2020        561.25
                                                                    $    561.25


06/07/2020   Invoice   2787     Due on receipt   A-M   06/07/2020       2,097.00
                                                                    $   2,097.00


11/08/2020   Invoice   2247-A   Net 15           A-M   11/23/2020        425.00
                                                                    $    425.00


11/08/2020   Invoice   2248-A   Net 15           A-M   11/23/2020        180.00
                                                                    $    180.00


11/08/2020   Invoice   2249-A   Net 15           A-M   11/23/2020        425.00
                                                                    $    425.00


11/08/2020   Invoice   2250-A   Net 15           A-M   11/23/2020        717.50
                                                                    $    717.50


11/08/2020   Invoice   2251-A   Net 15           A-M   11/23/2020        280.00
                                                                    $    280.00


08/02/2020   Invoice   2048-A   Net 15           A-M   08/17/2020         80.00
08/24/2020   Invoice   2122-A   Net 15           A-M   09/08/2020        160.00
09/27/2020   Invoice   2187-A   Net 15           A-M   10/12/2020        644.50
11/08/2020   Invoice   2253-A   Net 15           A-M   11/23/2020        200.00
                                                                    $   1,084.50


08/24/2020   Invoice   2130-A   Net 15           A-M   09/08/2020        160.00
09/27/2020   Invoice   2194-A   Net 15           A-M   10/12/2020        265.00
                                                                    $    425.00


11/08/2020   Invoice   2254-A   Net 15           A-M   11/23/2020       1,800.00
                                                                    $   1,800.00


11/08/2020   Invoice   2255-A   Net 15           A-M   11/23/2020        655.00
                                                                    $    655.00


11/08/2020   Invoice   2256-A   Net 15           A-M   11/23/2020        920.00
                                                                    $    920.00


11/08/2020   Invoice   2257-A   Net 15           A-M   11/23/2020       1,458.75
                                                                    $   1,458.75


11/08/2020   Invoice   2258-A   Net 15           A-M   11/23/2020        263.00



    Case 3:20-bk-03561          Doc 24     Filed 11/25/20 Entered 11/25/20 13:35:58   Desc Main
                                          Document     Page 14 of 24
                                                                   $     263.00


08/01/2020   Invoice   2026-A   Net 15        A-M     08/16/2020         375.00
11/08/2020   Invoice   2259-A   Net 15        A-M     11/23/2020        1,065.00
                                                                   $    1,440.00


09/27/2020   Invoice   2211-A   Net 15        A-M     10/12/2020         405.50
11/08/2020   Invoice   2262-A   Net 15        A-M     11/23/2020         902.00
                                                                   $    1,307.50


09/27/2020   Invoice   2207-A   Net 15        A-M     10/12/2020         290.00
11/08/2020   Invoice   2263-A   Net 15        A-M     11/23/2020         416.00
                                                                   $     706.00


08/20/2020   Payment   3858                   A-M     08/20/2020         -433.61
                                                                   -$    433.61


04/08/2019   Invoice   1555     Net 15        A-M     04/23/2019         379.00
12/16/2019   Invoice   2542     Net 15        A-M     12/31/2019          80.00
06/14/2020   Invoice   2839     Net 15        A-M     06/29/2020          40.00
                                                                   $     499.00


11/08/2020   Invoice   2265-A   Net 15        A-M     11/23/2020         975.00
                                                                   $     975.00


11/08/2020   Invoice   2266-A   Net 15        A-M     11/23/2020         875.00
                                                                   $     875.00


09/27/2020   Invoice   2186-A   Net 15        A-M     10/12/2020         325.00
11/08/2020   Invoice   2267-A   Net 15        A-M     11/23/2020         260.00
                                                                   $     585.00


11/08/2020   Invoice   2268-A   Net 15        A-M     11/23/2020         680.00
                                                                   $     680.00


11/08/2020   Invoice   2269-A   Net 15        A-M     11/23/2020         520.00
                                                                   $     520.00


08/02/2020   Invoice   2065-A   Net 15        A-M     08/17/2020         438.75
11/08/2020   Invoice   2270-A   Net 15        A-M     11/23/2020         438.75
                                                                   $     877.50


11/08/2020   Invoice   2271-A   Net 15        A-M     11/23/2020        1,100.00
                                                                   $    1,100.00


11/08/2020   Invoice   2272-A   Net 15        A-M     11/23/2020         490.00
                                                                   $     490.00



    Case 3:20-bk-03561          Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58   Desc Main
                                         Document     Page 15 of 24
11/08/2020   Invoice   2274-A   Net 15        A-M     11/23/2020        1,065.00
                                                                   $    1,065.00


11/08/2020   Invoice   2275-A   Net 15        A-M     11/23/2020         378.50
                                                                   $     378.50


06/14/2020   Invoice   2837     Net 15        A-M     06/29/2020         305.00
                                                                   $     305.00


11/08/2020   Invoice   2277-A   Net 15        A-M     11/23/2020         765.00
                                                                   $     765.00


09/27/2020   Invoice   2204-A   Net 15        A-M     10/12/2020         140.00
11/08/2020   Invoice   2279-A   Net 15        A-M     11/23/2020         140.00
                                                                   $     280.00
                                                                   $   32,180.14




    Case 3:20-bk-03561          Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58   Desc Main
                                         Document     Page 16 of 24
                               150ThirdAvenueSouth
                                                                                    www.pnfp.com
                               Suite900
                               Nashville,TN37201                                  Phone800Ͳ264Ͳ3613

                                                                                    Account
RETURNSERVICEREQUESTED                                                            LivingscapesLLC
                                                                                    XXXXXXXX1236




                             LivingscapesLLC
                             DebtorInPossession
                             148StonecrestDrive
                             Nashville,TN372095236




StatementofAccount                                                                                     Horizon75


 Balance10/01/20                    Summary
 $95,011.86
                                           Credits          + $56,093.27
 Balance11/01/20                    Interest         + $.00
 $54,460.99                         Debits           Ͳ $96,644.14

 CreditTransactions
 Deposits
 10/01       INTUITPYMTSOLNDEPOSIT524771992494446           1,969.00
             9215986202LIVINGSCAPESINC
 10/02       INTUITPYMTSOLNDEPOSIT524771992494446           2,047.50
             9215986202LIVINGSCAPESINC
 10/05       INTUITPYMTSOLNDEPOSIT524771992494446            250.00
             9215986202LIVINGSCAPESINC
 10/05       INTUITPYMTSOLNDEPOSIT524771992494446            322.50
             9215986202LIVINGSCAPESINC
 10/05       RegularDeposit                                     3,358.50
 10/06       4225ASHLANDCITYHWNASHVILLENURSE                 442.46
             615Ͳ2443478TN092920Card#2282
 10/06       INTUITPYMTSOLNDEPOSIT524771992494446           1,080.00
             9215986202LIVINGSCAPESINC
 10/07       depositintowrongacctperJamesLivingston       20,181.83
 10/08       INTUITPYMTSOLNDEPOSIT524771992494446            263.00
             9215986202LIVINGSCAPESINC
 10/09       INTUITPYMTSOLNDEPOSIT524771992494446            478.00
             9215986202LIVINGSCAPESINC
 10/14       INTUITPYMTSOLNDEPOSIT524771992494446           1,430.00
             9215986202LIVINGSCAPESINC




                                                                                                              Page1of8
Case 3:20-bk-03561         Doc 24     Filed 11/25/20 Entered 11/25/20 13:35:58                    Desc Main
                                     Document     Page 17 of 24
                                                                      Page2of8
Case 3:20-bk-03561   Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58    Desc Main
                              Document     Page 18 of 24
AccountNumber:XXXXXXXX1236


 10/16           INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC            535.00
 10/19           INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC            245.00
 10/19           RegularDeposit                                                                 21,900.48
 10/21           RegularDeposit                                                                 1,590.00
 TotalCredits                                                                                      $56,093.27


 DebitTransactions
 OtherDebits
 10/01           2075WFIRSTSTSTECASTALIANSPRIN888Ͳ7465741FL093020Card#2282               4.17
 10/01           1010HINTONRDCASTALIANSPRIN615Ͳ8413724TN093020Card#2282                   119.03
 10/01           845BellRdSQ*GLBFINANCIgosq.comTN093020Card#2282                         175.00
 10/01           845BellRdSQ*GLBFINANCIgosq.comTN093020Card#2282                         350.00
 10/01           600OLDHICKORYBLVDICKENSTURFANNASHVILLETN092920Card#2282                359.87
 10/01           OLBTransferfrom*236to*655payroll                                          16,766.00
 10/01           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           15.30
 10/02           WALGREENSSTORENASHVILLETN100120522103Card#2282                              49.64
 10/02           6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN093020Card#2282                64.32
 10/02           1700ThirdAveNL2G*METROWATER615Ͳ862Ͳ4697TN100120Card#2282                208.33
 10/02           1883LewisburgPikeSQ*M&MLAWNCFranklinTN100120Card#2282                 640.00
 10/02           117BARROWSTREETVENMO8558124430NY100120Card#2282                           772.50
 10/02           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           18.58
 10/05           OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA100320Card#2282                 .99
 10/05           OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA100320Card#2282                9.84
 10/05           440TERRYAVENAMAZON.COM*MK4FAMZN.COM/BILLWA100420Card#2282                10.67
 10/05           440TerryAveNAMZNMktpUS*MKAmzn.com/billWA100420Card#2282                19.65
 10/05           440TERRYAVENAMAZON.COM*MK9SAMZN.COM/BILLWA100420Card#2282                56.36
 10/05           DSWNASHV6722CHARLOTNASHVILLETN100320100310210235Card#2282                 71.00
 10/05           7281CENTENNIALBLVRELADYNEMIDSO6153507050TN100220Card#2282             1,909.77
 10/05           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            2.50
 10/05           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            3.23
 10/05           PENNNATIONALINRECURPMTS8000271667C230961349LIVINGSTONJAMES         108.78
 10/06           440TERRYAVENAMAZON.COM*MK2TAMZN.COM/BILLWA100520Card#2282                10.42
 10/06           INGLEWOODMUFFLENASHVILLETN100620002082Card#2282                             327.75
 10/06           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           10.80
 10/07           6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN100520Card#2282                15.68
 10/07           628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN100620Card#2282              33.07
 10/07           6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN100520Card#2282                68.80
 10/07           4474CLEECESFERRYRDGRASSROOTSSODNASHVILLETN100620Card#2282               179.20
 10/07           2974BSIDCODRCOMMERCIALLAWNNASHVILLETN100520Card#2282                  1,495.00
 10/07           VENMOPAYMENT3264681992SJAMESLIVINGSTON                       1,695.00
 10/08           WALGREENSSTORENASHVILLETN100720521203Card#2282                               7.52
 10/08           628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN100720Card#2282              122.40
 10/08           OLBTransferfrom*236to*655payroll                                          10,500.00




                                                                                                           Page3of8
Case 3:20-bk-03561              Doc 24     Filed 11/25/20 Entered 11/25/20 13:35:58          Desc Main
                                          Document     Page 19 of 24
AccountNumber:XXXXXXXX1236


 10/08      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                2.63
 10/09      440TerryAveNAMZNMktpUS*MKAmzn.com/billWA100920Card#2282                    14.19
 10/09      6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN100720Card#2282                    43.84
 10/09      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                4.78
 10/13      1210SPARTAPIKEPHILLIPS66ͲULEBANONTN101120Card#2282                         10.00
 10/13      6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN100820Card#2282                    38.24
 10/13      440TerryAveNAmazon.com*MK69Amzn.com/billWA101120Card#2282                    65.99
 10/13      O'REILLYAUTOPNASHVILLETN101020028444540645Card#2282                            76.58
 10/13      440TERRYAVENAMAZON.COM*MK10AMZN.COM/BILLWA101220Card#2282                    170.19
 10/13      7665HIGHWAY70SOUTHTHEHOMEDEPOTNASHVILLETN100920Card#2282                   252.99
 10/13      147BearCreekFARMBUREAUHEA877Ͳ874Ͳ8323TN101020Card#2282                      262.75
 10/13      3777NOLENSVILLERDNASHVILLEZOO,6158331534TN101020Card#2282                    347.00
 10/13      PIEDMONTSpeedpayͲ9102995210SLIVINGSCAPESLLC                          207.87
 10/14      IN&OUTMARKETNOLENSVILLETN101420028870764550Card#2282                          20.15
 10/14      440TERRYAVENAMAZON.COM*MK1QAMZN.COM/BILLWA101320Card#2282                    55.04
 10/14      810DSWDriveDSW.866Ͳ3797463OH101320Card#2282                                   98.31
 10/14      7665HWY70SOUTHTHEHOMEDEPOTNASHVILLETN101220Card#2282                       117.99
 10/14      7281CENTENNIALBLVRELADYNEMIDSO6153507050TN101320Card#2282                 2,023.79
 10/14      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC               10.00
 10/15      ATMWithdrawalCONCORDGENEͲ481562BRENTWOODTN101420028800001155Card#2282         203.50
 10/15      THEUPSSTORE#278573NASHVILLETN101520023801Card#2282                           10.00
 10/15      4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN101420Card#2282                 33.87
 10/15      6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN101320Card#2282                    33.92
 10/15      440TerryAveNAmazon.com*MK9IAmzn.com/billWA101420Card#2282                    46.86
 10/15      7665HIGHWAY70SOUTHTHEHOMEDEPOTNASHVILLETN101320Card#2282                   82.05
 10/15      7665HIGHWAY70SOUTHTHEHOMEDEPOTNASHVILLETN101320Card#2282                   205.12
 10/15      628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN101420Card#2282                  947.02
 10/15      OLBTransferfrom*236to*655payroll                                              12,742.50
 10/15      MOBILEMINI80045617511860748362JAMESLIVINGSTON                             113.84
 10/16      440TerryAveNAmazonTips*2T8Amzn.com/billWA101520Card#2282                     5.00
 10/16      SHELLSERVICESNASHVILLETN101520028978563254Card#2282                            30.13
 10/16      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                5.35
 10/19      OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA101620Card#2282                   10.94
 10/19      SHELLSERVICESNASHVILLETN101620029008725149Card#2282                            41.41
 10/19      7679Ͳ7799YoungerCrSQ*IRISCITYGPrimmSpringsTN101720Card#2282               100.00
 10/19      7665HWY70SOUTHTHEHOMEDEPOTNASHVILLETN101520Card#2282                       178.24
 10/19      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                2.45
 10/20      60051STAVENTennesseeContr615Ͳ292Ͳ2989TN101920Card#2282                      10.92
 10/20      OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA101920Card#2282                   25.12
 10/20      OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA102020Card#2282                   25.12
 10/20      MOBILEMINI80045617511860748362JAMESLIVINGSTON                             153.67
 10/21      313MapleStreetJOH*JSCHEEPERS860Ͳ567Ͳ0838CT102020Card#2282                    323.44
 10/21      OLBTransferfrom*236to*655payroll                                              9,300.00
 10/22      292CRIPPSLNEVINSMILLNURSSMITHVILLETN102120Card#2282                         430.00




                                                                                                         Page4of8
Case 3:20-bk-03561         Doc 24     Filed 11/25/20 Entered 11/25/20 13:35:58              Desc Main
                                     Document     Page 20 of 24
AccountNumber:XXXXXXXX1236


 10/22          MOBILEMINI80045617511860748362JAMESLIVINGSTON                              143.42
 10/23          OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA102320Card#2282                     9.84
 10/23          BP#6631451ROCKLEWISBURGTN102320029742084152Card#2282                              12.42
 10/23          SHELLSERVICESNASHVILLETN102220029643808855Card#2282                             19.88
 10/23          LOVESTRAVELSNASHVILLETN102320029710211773Card#2282                              20.03
 10/23          7ͲELEVEN41069NASHVILLETN102320029730597837Card#2282                              55.10
 10/23          4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN102220Card#2282                  307.27
 10/26          567LONGHOLLOWPIKECISCO#2GALLATINTN102420Card#2282                            20.02
 10/26          7004CharlottePike4007JNNCHARLONASHVILLETN102320Card#2282                     29.24
 10/26          440TERRYAVENAMZNMKTPUS*2TAMZN.COM/BILLWA102420Card#2282                     32.76
 10/26          440TerryAveNAMZNMktpUS*2TAmzn.com/billWA102620Card#2282                     39.30
 10/26          212WHITEBRIDGEPIKESQ*WBAWINCNASHVILLETN102520Card#2282                      40.54
 10/26          PENNNATIONALINRECURPMTS3100193796C230961349LIVINGSCAPESINC            1,374.35
 10/27          BP#6631451ROCKLEWISBURGTN102620030042081976Card#2282                              14.25
 10/27          440TerryAveNAMZNMktpUS*2TAmzn.com/billWA102720Card#2282                     24.85
 10/28          ATMWithdrawalPAR4Ͳ477589MANCHESTERTN102820030200001677Card#2282         22.99
 10/28          SHELLSERVICESCOLUMBIATN102820030294834180Card#2282                               4.91
 10/28          BP#1728864TOPSMANCHESTERTN102820030281749244Card#2282                            11.27
 10/28          BP#1728864TOPSMANCHESTERTN102820030281740234Card#2282                            59.67
 10/28          440TerryAveNAMZNMktpUS*2TAmzn.com/billWA102720Card#2282                     68.11
 10/28          60051STAVENTennesseeContr615Ͳ292Ͳ2989TN102720Card#2282                       76.45
 10/29          4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN102820Card#2282                  442.46
 10/29          400WestPoplarSt.SQ*PULASKILUMPulaskiTN102720Card#2282                       612.24
 10/30          SHELLSERVICESNASHVILLETN102920030378564268Card#2282                             20.02
 10/30          OLBTransferfrom*236to*655Transfer                                              10,000.00
 10/30          ServiceCharge                                                                         15.50

 Checks
 10/08          Check912                                                                                    200.00
 10/14          Check913                                                                                  2,000.00
 10/16          Check914                                                                                  6,210.00
 10/19          Check915                                                                                    820.00
 10/19          Check916                                                                                    712.50
 10/14          Check918*                                                                                   590.28
 10/19          Check919                                                                                  1,017.50
 10/30          Check920                                                                                    250.00
 10/14          Check921                                                                                  2,355.00
 10/29          Check922                                                                                    325.00
 10/27          Check923                                                                                    665.00
 10/22          Check924                                                                                    418.00
 10/29          Check925                                                                                  2,520.00
 TotalDebits                                                                                           $96,644.14
(*)Indicatesgapinchecknumbersequenece




                                                                                                              Page5of8
Case 3:20-bk-03561               Doc 24        Filed 11/25/20 Entered 11/25/20 13:35:58          Desc Main
                                              Document     Page 21 of 24
AccountNumber:XXXXXXXX1236



AverageBalanceThisStatement                       $74,994.39   AnnualPercentageYieldEarned               .00%

InterestEarnedThisPeriod                                $.00   DaysinPeriod                                 32

InterestPaidYeartoDate                                 $.00   InterestPaid                                $.00



 DAILYBALANCEINFORMATION
 10/01                           79,191.49   10/13                87,506.43       10/22                  71,554.46
 10/02                           79,485.62   10/14                81,665.87       10/23                  71,129.92
 10/05                           81,223.83   10/15                67,247.19       10/26                  69,593.71
 10/06                           82,397.32   10/16                61,531.71       10/27                  68,889.61
 10/07                           99,092.40   10/19                80,794.15       10/28                  68,646.21
 10/08                           88,522.85   10/20                80,579.32       10/29                  64,746.51
 10/09                           88,938.04   10/21                72,545.88       10/30                  54,460.99




                                                                                                            Page6of8
Case 3:20-bk-03561            Doc 24      Filed 11/25/20 Entered 11/25/20 13:35:58                 Desc Main
                                         Document     Page 22 of 24
AccountNumber:XXXXXXXX1236                                           Date                  10/30/20
                                                                       PrimaryAcctNo.      XXXXXXXX1236




         #0             10/05/2020          $3,358.50    #0          10/19/2020           $21,900.48




         #0             10/21/2020          $1,590.00    #912        10/08/2020             $200.00




         #913           10/14/2020          $2,000.00    #914        10/16/2020            $6,210.00




         #915           10/19/2020           $820.00     #916        10/19/2020             $712.50




         #918           10/14/2020           $590.28     #919        10/19/2020            $1,017.50




         #920           10/30/2020           $250.00     #921        10/14/2020            $2,355.00
                                                                                                   Page7of8
     Case 3:20-bk-03561        Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58     Desc Main
                                        Document     Page 23 of 24
AccountNumber:XXXXXXXX1236                                           Date                10/30/20
                                                                       PrimaryAcctNo.    XXXXXXXX1236




         #922           10/29/2020           $325.00     #923        10/27/2020            $665.00




         #924           10/22/2020           $418.00     #925        10/29/2020           $2,520.00




                                                                                                  Page8of8
     Case 3:20-bk-03561        Doc 24    Filed 11/25/20 Entered 11/25/20 13:35:58     Desc Main
                                        Document     Page 24 of 24
